Exhibit 10.4

ARCBEST CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Directors – with deferral feature)

 

Participant:XXXXXXXXXX

Grant Date:XXXXX XX,  XXXX

Award Number:XXXX.XXX

Restricted Stock Units Awarded:x,xxx

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as of
this XXXX day of XXXXX XX, XXXX (the “Grant Date”), and is between ArcBest
Corporation (the “Company”) and XXXXXXXXXXX (“Participant”).

WHEREAS, the Company, by action of the Board and approval of its shareholders
established the ArcBest Corporation Ownership Incentive Plan (the “Plan”);

WHEREAS, Participant is a member of the Board and is not employed by the Company
or a Subsidiary;

WHEREAS, the Company desires to encourage Participant to own Common Stock for
the purposes stated in Section 1 of the Plan; and

WHEREAS, Participant and the Company have entered into this Agreement to govern
the terms of the Restricted Stock Unit Award (as defined below) granted to
Participant by the Company. 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Definitions

Defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires. 

2. Grant of Restricted Stock Units

On the Grant Date, the Company hereby grants to Participant an Award of xxxxx
Restricted Stock Units (the “Award”) in accordance with Section 9 of the Plan
and subject to the conditions set forth in this Agreement and the Plan (as
amended from time to time).  Each Restricted Stock Unit subject to the Award
represents the right to receive one Share (as adjusted from time to time
pursuant to Paragraph 13 hereof and/or Section 13 of the Plan) upon the terms
and subject to the conditions (including the vesting conditions) set forth in
this Agreement and the Plan.  By accepting the Award, Participant irrevocably
agrees on behalf of Participant and Participant’s successors and permitted
assigns to all of the terms and conditions of the Award as set forth in or
pursuant to this Agreement and the Plan (as such Plan may be amended from time
to time).



 




3. Vesting; Payment

(a) The Award shall not be vested as of the Grant Date and shall be forfeitable
unless and until otherwise vested pursuant to the terms of this
Agreement.  After the Grant Date, provided that Participant remains a member of
the Board continuously through the first anniversary of the Grant Date (the
“Normal Vesting Date”), the Award shall become vested with respect to 100% of
the Restricted Stock Units on such Normal Vesting Date.  In addition, prior to
the Normal Vesting Date:

 

(i)  the Award shall become vested with respect to 100% of the Restricted Stock
Units on the first date on or after the Grant Date that the Participant
satisfies the requirements for Normal Retirement, as defined below, whether or
not actual retirement or separation from service has occurred on that date.

 

(ii) on the first date on or after the Grant Date on which Participant satisfies
the requirements for Early Retirement, as defined below, whether or not actual
retirement or separation from service has occurred on that date, the Award shall
become vested with respect to the number of the Restricted Stock Units subject
to the Award multiplied by a fraction, (A) the numerator of which is equal to
the number of full months between such date and the Grant Date, and (B) the
denominator of which is 12, and the Award shall continue to vest on the
fifteenth day of each subsequent month with respect to an additional one-twelfth
of the number of Restricted Stock Units subject to the Award until the first day
of the month in which the Normal Vesting Date occurs.     In the month that the
Normal Vesting Date occurs, all Units not previously vested shall become vested
on the date of the month that corresponds to the Grant Date.

 

For purposes of this Agreement, the term "Normal Retirement" shall mean
Participant's retirement from service as a member of the Board on or after age
65 so long as Participant has, as of the date of such retirement, at least 5
years of service with the Company. 

 

For purposes of this Agreement, the term "Early Retirement" shall mean
Participant's retirement from service as a member of the Board with at least 3
years of Board member service with the Company.

 

Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as "Vested
Units."  Restricted Stock Units that are not vested and generally remain subject
to forfeiture are referred to herein as "Unvested Units."

(b) Notwithstanding anything to the contrary in this Paragraph 3, the Award
shall be subject to earlier acceleration of vesting and/or forfeiture and
transfer as provided in this Agreement and the Plan.

(c) Subject to Paragraph 3(d) below, on the Normal Vesting Date, or, if earlier,
the date Participant’s service as a member of the Board terminates on or after
he satisfied the requirements for accelerated vesting by virtue of qualifying
for Normal Retirement or Early Retirement, Participant shall be entitled to
receive one Share (subject to adjustment under Paragraph 13 hereof and/or
Section 13 of the Plan)  for each Vested Unit in accordance with the terms and
provisions of this Agreement and the Plan.  The Company will transfer such
Shares to

2




Participant or Participant’s designee subject to (i) Participant’s satisfaction
of any required tax withholding obligations as set forth in Paragraph 6  and
(ii) the restrictions, if any, imposed by the Company under Paragraph 14(f) or
otherwise pursuant to the terms and conditions of the Plan and this Agreement. 

(d) Subject to the satisfaction of all of the tax withholding obligations
described in Section 6 below, Participant may irrevocably elect to defer the
receipt of any Shares issuable pursuant to Vested Units, other than Units
distributable by reason of Sections 6(b) or (c), by submitting to the Company an
election to defer receipt in the form attached hereto as Exhibit A (the
“Deferral Election Form”).    In the event Participant intends to defer the
receipt of any Shares, Participant must submit a proposed Deferral Election Form
to the Company by December 31 of the year preceding the year of the Grant Date
of the Award. Notwithstanding anything herein to the contrary, any Shares
subject to Vested Units with respect to which a deferred payment date has been
elected shall be immediately distributed to Participant or Participant’s estate,
as applicable, upon Participant’s death or Disability (as defined below) or upon
a “change in the ownership or effective control” of the Company or in the
“ownership of a substantial portion of the assets” of the Company within the
meanings ascribed to such terms in Treasury Department regulations or other
guidance issued under Section 409A of the Code.  Participant hereby represents
that he or she understands the effect of any such deferral of the receipt of
shares under relevant federal, state and local tax laws.

(e) The date upon which Shares are to be issued under either Paragraph 3(c) or
3(d) is referred to as the “Settlement Date.”  The issuance of the Shares
hereunder may be effected by the issuance of a stock certificate, recording
shares on the stock records of the Company or by crediting shares in an account
established on the Participant’s behalf with a brokerage firm or other
custodian, in each case as determined by the Company.  Fractional shares will
not be issued pursuant to the Award.

Notwithstanding the above, prior to a Change in Control, (i) for administrative
or other reasons, the Company may from time to time temporarily suspend the
issuance of Shares in respect of earned Vested Units (whether or not deferred),
(ii) the Company shall not be obligated to deliver any Shares during any period
when the Company determines that the delivery of Shares hereunder would violate
any federal, state or other applicable laws, and (iii) the date on which shares
are issued hereunder may include a delay in order to provide the Company such
time as it determines appropriate to address tax withholding and other
administrative matters.  Any delay pursuant to 3(e)(ii) shall only be until such
time that the Company determines that the delivery of shares would no longer
violate any Federal, state or other applicable law.  Notwithstanding the delay
for administrative or other reasons provided for in clauses (i) and (iii) above,
in no event will such issuance of shares be delayed beyond the later of the end
of the calendar year in which the Settlement Date occurs, or the 15th day of the
third month after the end of such year, or such other time as permitted under
Section 409A of the Code and the regulations thereunder without the imposition
of any additional taxes under Section 409A of the Code.

Notwithstanding any other provision of the Plan, this Agreement or the Deferral
Election Form to the contrary, the Plan, this Agreement and the Deferral
Election Form shall be construed or deemed to be amended as necessary to comply
with the requirements of Section 409A of the Code to avoid the imposition of any
additional or accelerated taxes or other penalties under

3




Section 409A of the Code.  The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan,
this Agreement and the Deferral Election Form and shall interpret the terms of
the Plan, this Agreement and the Deferral Election Form consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan, this Agreement or the Deferral Election Form for any taxes, penalties or
interest due on amounts paid or payable pursuant to the Plan, this Agreement or
the Deferral Election Form, including any taxes, penalties or interest imposed
under Section 409A of the Code.

4. Status of Participant

Participant shall have no rights as a stockholder (including, without
limitation, any voting rights with respect to the Shares subject to the Award
and, except to the extent the Award is adjusted pursuant to Paragraph 13 hereof
and/or Section 13 of the Plan, the right to receive any payments with respect to
dividends or other distributions paid with respect to the Shares subject to this
Award) with respect to either the Restricted Stock Units granted hereunder or
the Shares underlying the Restricted Stock Units, unless and until such Shares
are issued in respect of Vested Units, and then only to the extent of such
issued Shares.

5. Effect of Termination of Board Service; Change in Control

(a) General.  Except as provided in Paragraphs 5(b) or (c), upon a termination
of Participant’s service as a member of the Board for any reason, the Unvested
Units shall be forfeited by Participant and cancelled and surrendered to the
Company without payment of any consideration to Participant.

(b) Death; Disability.  Upon a termination of Participant’s service as a member
of the Board by reason of Participant’s death or Disability, all Unvested Units
shall vest as of the date of such termination of service and be issued as soon
as administratively possible.  For the purposes of this Agreement, the term
“Disability” shall mean a condition under which Participant either (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan. 

(c) Change in Control.  All Unvested Units shall vest as of the date a Change in
Control occurs and be issued as soon as administratively possible so long as
with respect to any amounts that the Company determines to be deferred
compensation within the meaning of Section 409A of the Code, such Change in
Control qualifies as a “change in the ownership or effective control” of the
Company or in the “ownership of a substantial portion of the assets” of the
Company within the meanings ascribed to such terms in Treasury Department
regulations or other guidance issued under Section 409A of the Code.



4




6. Withholding and Disposition of Shares

Participant is liable and responsible for all taxes owed in connection with the
Award, regardless of any action the Company takes with respect to any tax
reporting or withholding obligations that arise in connection with the Award.
The Company does not make any representation or undertaking regarding the tax
treatment of the grant or vesting of the Award or the subsequent sale of Shares
issuable pursuant to the Award. The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate Participant’s tax
liability.

7. Excess Parachute Payments

Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G), the payments pursuant to the Award and/or such other
plans or agreements shall be reduced to the largest amount as will result in no
portion of such payments being subject to the excise tax imposed by Code Section
4999.

8. Plan Controls

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Grant Date and as the Plan is amended from time to time.  In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated otherwise
in this Agreement.  The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Agreement. 

9. Limitation on Rights; No Right to Future Grants; Extraordinary Item 

By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary and
(b) the grant of the Award will not be interpreted to form an employment or
Board member relationship with the Company or any Subsidiary. The Company shall
be under no obligation whatsoever to advise Participant of the existence,
maturity or termination of any of Participant’s rights hereunder and Participant
shall be responsible for familiarizing himself or herself with all matters
contained herein and in the Plan which may affect any of Participant’s rights or
privileges hereunder.

10. Committee Authority

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee in
its sole and absolute discretion.  Such decision by the Committee shall be final
and binding.



5




11. Transfer Restrictions

(a) General Restrictions.  Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of (i) Unvested Units, (ii) Vested
Units prior to the Settlement Date, or (iii) Shares subject to such Unvested
Units or Vested Units, shall be strictly prohibited and void; provided, however,
Participant may assign or transfer the Award to the extent permitted under the
Plan, provided that the Award shall be subject to all the terms and condition of
the Plan, this Agreement and any other terms required by the Committee as a
condition to such transfer.

(b)Transfers by Covered Persons. If Participant is a “Covered Person” as defined
in the ArcBest Corporation Stock Ownership Policy for Directors and Executives
(the “Policy”) as amended from time to time, Participant agrees that he or she
shall not sell or otherwise dispose or transfer any shares from this Award or
any other Award except to the extent permitted by the Policy. 

12. Suspension or Termination of Award

Pursuant to Section 16 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any Restricted Stock Units, and/or to receive
payment for or receive Shares in settlement of Vested Units pending a
determination of whether an Act of Misconduct has been committed.  In addition,
pursuant to Section 16 of the Plan, if the Committee or an Authorized Officer
determines Participant has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Company or any Subsidiary, breach of
fiduciary duty, violation of Company ethics policy or code of conduct,
deliberate disregard of Company or Subsidiary rules, or if Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any Company or Subsidiary customer to breach a contract with the Company
or any Subsidiary or to cease doing business with the Company or any Subsidiary,
or induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an “Act of
Misconduct”), then except as otherwise provided by the Committee, (i) neither
Participant nor Participant’s estate nor transferee will be entitled to vest in
or have the restrictions on Unvested Units lapse, or otherwise receive payment
or Shares in respect of Vested Units and (ii) Participant will forfeit all
undelivered (including deferred) Vested and Unvested Units.  In making such
determination, the Committee or an Authorized Officer shall give Participant an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Committee or an opportunity to submit written comments, documents,
information and arguments to be considered by the Committee.  Any dispute by
Participant or other person as to the determination of the Committee must be
resolved pursuant to Paragraph 14(j).



6




13. Adjustment of and Changes in the Stock

In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, the Committee shall equitably adjust the number of Shares subject
to this Award to reflect such increase or decrease. 

14. General Provisions

(a) Notices.  Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically.  Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith.  Any notice given by the Company to
Participant directed to Participant at Participant’s address on file with the
Company shall be effective to bind Participant and any other person who shall
have acquired rights under this Agreement.  The Company or Participant may
change, by written notice to the other, the address previously specified for
receiving notices.  Notices delivered to the Company in person or by mail shall
be addressed as follows:

Company:ArcBest Corporation
Attn:Executive Benefits
P.O. Box 10048
Fort Smith, AR 72917-0048
Fax: (479) 494-6770

(b) No Waiver.  No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

(c) Undertaking.  Participant hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.

(d) Entire Contract.  This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof.  This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

(e) Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.



7




(f) Securities Law Compliance.  The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers.  Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares. 

(g) Information Confidential.  As partial consideration for the granting of the
Award:

(i)  Participant agrees that he or she will keep confidential all information
and knowledge that Participant has relating to the manner and amount of his or
her participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to Participant’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan. 

(ii)Participant agrees that he or she will maintain the confidentiality of any
Confidential Information to which he or she is entrusted by the Company, except
when disclosure is authorized by the Company or required by laws or
regulations.  Confidential Information includes “trade secrets” as defined by
applicable law and all other non-public information that might be of use to
competitors, or harmful to the Company or its customers if disclosed.  The
obligation to preserve Confidential Information shall continue even after
Participant’s service to the Company ends.  Participant agrees that, in addition
to all other legal and equitable remedies, the Company shall be entitled to seek
injunctive relief in the event of a violation of this provision by the
Participant.

(iii)Nothing in this Agreement will prevent Participant from: (A) making a good
faith report of possible violations of applicable law to any governmental agency
or entity or (B) making disclosures that are protected under the whistleblower
provisions of applicable law. For the avoidance of doubt, nothing herein shall
prevent Participant from making a disclosure that: (1) is made in confidence to
a federal, state or local government official, either directly or indirectly, or
to an attorney; and  solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Further, an individual who files a lawsuit for retaliation by an employer of
reporting a suspected violation of law may make disclosures without violating
this Section 14(g) to the attorney of the individual and use such information in
the court proceeding.

(h) Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect

8




throughout Participant’s term of service with the Company and thereafter until
withdrawn in writing by Participant. 

(i) Governing Law.  Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

(j) Arbitration of Disputes.  Pursuant to Section 23 of the Plan, Participant
hereby agrees as follows:

(i) If Participant or Participant’s transferee wishes to challenge any action of
the Committee or the Plan Administrator, the person may do so only by submitting
to binding arbitration with respect to such decision.  The review by the
arbitrator will be limited to determining whether Participant or Participant’s
transferee has proven that the Committee’s decision was arbitrary or
capricious.  This arbitration will be the sole and exclusive review permitted of
the Committee’s decision.  Participant explicitly waives any right to judicial
review. 

(ii) Notice of demand for arbitration will be made in writing to the Committee
within thirty (30) days after written notice to Participant of the applicable
decision by the Committee.  The arbitrator will be selected by mutual agreement
of the Committee and Participant.  If the Committee and Participant are unable
to agree on an arbitrator, the arbitrator will be selected by the American
Arbitration Association.  The arbitrator, no matter how selected, must be
neutral within the meaning of the Commercial Rules of Dispute Resolution of the
American Arbitration Association.  The arbitrator will administer and conduct
the arbitration pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association.  Each side will bear its own fees and
expenses, including its own attorney’s fees, and each side will bear one half of
the arbitrator’s fees and expenses; provided, however, that the arbitrator will
have the discretion to award the prevailing party its fees and expenses.  The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extracontractual damages.  The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.

(k) Section 409A of the Code.  This Award is intended to comply, to the extent
applicable, with the election, distribution and any other requirements of
Section 409A of the Code and, as such, shall be interpreted in a manner
consistent therewith.  Notwithstanding anything herein or in the Plan to the
contrary, the Company may, in its sole discretion, amend this Award (which
amendment shall be effective upon its adoption or at such other time designated
by the Company) as may be necessary to avoid the imposition of the additional
tax under Section 409A of the Code or otherwise comply with Section 409A and the
regulations thereunder; provided, however, that any such amendment shall be
implemented in such a manner as to preserve, to the greatest extent possible,
the terms and conditions of this Award as in existence immediately prior to any
such amendment.

(l) Board Policies and Guidelines.  Participant acknowledges that this Award is
subject to certain policies and guidelines as may be from time to time enacted
by the Board of Directors of the Company including guidelines for the Recoupment
of Incentive Compensation adopted by the Board of Directors of the Company
effective October 18, 2007.



9




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ARCBEST CORPORATION

 

 

By: _____________________________

      Judy R. McReynolds

      Chairman, President & CEO

 

 

PARTICIPANT

 

 

________________________________

 xxxxxxxxxxx

 



10



 

Return Deferral Form by xxx xx, xxxx

Exhibit A

ARCBEST CORPORATION
RESTRICTED STOCK UNIT
INITIAL DEFERRAL ELECTION FORM FOR [      ] AWARDS

Effective as of ________________, the undersigned hereby irrevocably elects (the
“Election”) to defer receipt of certain shares of common stock (the “Shares”) of
ArcBest Corporation (the “Company”) related to the Restricted Stock Units (the
“Award”) awarded under and pursuant to any Restricted Stock Unit Award Agreement
dated between January 1, [   ] and December 31, [   ]  (the “Award Agreement”)
and the ArcBest Corporation Ownership Incentive Plan, as amended from time to
time (the “Plan”).  This deferral shall be made in accordance with the terms and
provisions outlined in this Election in the manner and amount set forth below.  
 In making this Election, you may elect to defer the settlement of all or a
portion of your Award.  Your deferral must be expressed as a percentage of the
Restricted Stock Units subject to the Award.  In executing this Election form
you acknowledge that, in order to be effective, either (i) if on the Grant Date
set forth in your Award Agreement or within 12 months following such Grant Date
you become wholly or partially vested in your Award by virtue of satisfying  the
requirements (as defined in the Award Agreement) for either Normal Retirement or
Early Retirement (other than actual separation from service), the Election must
be returned no later than December 31 of the year preceding the year in which
the Grant Date set forth in your Award Agreement occurs, or (ii) if the
preceding clause (i) does not apply to you, (A) the Election must be returned no
later than 30 days following the Grant Date set forth in your Award Agreement,
and (B) the portion of your Award subject to this Election must not become
vested until more than 12 months following the date of this Election (or, if
later, 12 months following the Grant Date).

In general, all deferrals pursuant to this election will be paid out in
Shares.  Subject to the terms and conditions of the Award Agreement and the
Plan, all of the Shares you are entitled to receive on the Settlement Date
specified in this Election will be transferred to you on the applicable
Settlement Date.

Amount of the Deferral

I hereby irrevocably elect to defer settlement of _____% of the Shares subject
to the Award.



 




Duration of the Deferral

Settlement of that portion of the Award specified above shall be deferred until
[complete by checking the appropriate box below and, if applicable, filling in
the distribution date.  Check only one box]:

_____________, 20_____ [Note: this date must be after the third anniversary of
the [     ] Grant Date]; or

the termination of my service as a member of the Board; or

the earlier of _____________, 20_____ [Note: this date must be after the third
anniversary of the [   ]  Grant Date] or the termination of my service as a
member of the Board; or

the later of _____________, 20_____ [Note: this date must be after the third
anniversary of the -  [   ]  Grant Date]or the termination of my service as a
member of the Board.

Terms and Conditions

By signing this form, you acknowledge your understanding and acceptance of the
following:

1. Submission of Election to the Company. You understand that (i) if on the
Grant Date set forth in your Award Agreement or within 12 months following such
Grant Date you satisfy or will satisfy the vesting requirements for either
Normal Retirement or Early Retirement (each as defined in the Award
Agreement), the Election must be submitted to the Company no later than December
31 of the year preceding the year in which the Award was granted or (ii) if the
preceding clause (i) does not apply to you, the Election must be submitted to
the Company no later than 30 days following the date the Award was granted.

2. Status of Participant.  You will have no rights as a stockholder (including,
without limitation, any voting rights with respect to the Units subject to this
Election) with respect to the Units subject to this Election, unless and until
Shares with respect to such Units are issued to you hereunder. 

3. Payment Acceleration.    Notwithstanding anything herein to the contrary, any
Shares subject to this Election shall be immediately distributed to you or your
estate, as applicable, upon your death or Disability (as defined in the Award
Agreement) or upon a “change in the ownership or effective control” of the
Company or in the “ownership of a substantial portion of the assets” of the
Company within the meanings ascribed to such terms in Treasury Department
regulations or other guidance issued under Section 409A of the Code. 

4. Administration. This Election is administered and interpreted by the
Committee (as such term is defined in the Plan). The Committee has full and
exclusive discretion to interpret and administer this Election. All actions,
interpretations and decisions of the Committee are conclusive and binding on all
persons, and will be given the maximum possible deference allowed by law.



2




5. Arbitration of Disputes.  All disputes under this Election form shall be
subject to arbitration pursuant to Paragraph 14(j) of the Award Agreement and
Section 23 of the Plan.

 

Submitted by:

 

 

 



[Participant]

Accepted by:

 

ARCBEST CORPORATION

 

By:

Name:

Title: 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

